DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11, 12, 14, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yata et al. (US 2016/0163249) in view of Funatsu (US 2017/0352304, cited in Applicant’s IDS filed 4/21/20).

	Regarding claim 1, Yata discloses an image display apparatus comprising: a display panel comprising a plurality of pixels (abstract, figs. 1-4, ¶ 46-54);

	wherein the plurality of pixels comprises luminance pixels including subpixels of multiple colors and color pixels including subpixels of multiple colors (figs. 1-4, ¶ 46-54, luminance pixels 31B, color pixels 31A),
	and wherein the luminance pixels output light with luminance higher than luminance of the color pixels and the color pixels output light with color purity higher than color purity of the luminance pixels (figs. 1-4, ¶ 46-54, luminance pixels 31B have higher luminance, color pixels 31A have wider color gamut; see also fig. 7, ¶ 60-67),
	wherein the controller is configured to: calculate luminance pixel data and color pixel data based on image data of an input image (figs. 14-17, ¶ 60-67, ¶ 76-96).
	output only the luminance pixel data based on color saturation of an area in the input image being less than or equal to a first color saturation threshold (figs. 13-18, ¶ 60-67, ¶ 76-96, saturation ranges disclosed, see e.g., fig. 14, fig. 16; see also figs. 23-26);
	and output both the luminance pixel data and the color pixel data based on the color saturation of the area in the input image being higher than the first color saturation threshold (figs. 13-18, ¶ 60-67, ¶ 76-96, saturation ranges disclosed, see e.g., fig. 17; see also figs. 23-26).
	Yata fails to disclose calculating an Average Picture Level (APL) of the luminance pixel data, wherein as the APL of the luminance data increases, a luminance gain decreases.

	Yata and Funatsu are both directed to display devices with subpixel processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yata with the processing of Funatsu since such a modification provides higher brightness and wider color gamut (Funatsu, ¶ 144) and provides a conversion rate can be freely set from the viewpoints of resolution, power consumption, and service life (Funatsu, ¶ 151).

	Regarding claim 2, Yata discloses wherein the controller is configured to: separate an input image into luminance pixel data for displaying the image via the luminance pixels and color pixel data for displaying the image via the color pixels (figs. 14-17, ¶ 60-67, ¶ 76-96);
	and output at least one of the luminance pixel data or the color pixel data (figs. 14-17, ¶ 60-67, ¶ 76-96).

	Regarding claim 3, Yata discloses wherein the controller is further configured to: change luminance of the luminance pixel data or luminance of the color pixel data to be different from luminance of the input image (figs. 14-17, ¶ 60-67, ¶ 76-96; see also figs. 23-26);
	and change a color gamut of the luminance pixel data or a color gamut of the color pixel data to be different from a color gamut of the input image (figs. 14-17, ¶ 60-67, ¶ 76-96; see also figs. 23-26).

	Regarding claim 4, Yata discloses wherein the controller is further configured to set a luminance variable gain for the luminance pixel data and a luminance variable gain for the color pixel data to be different from each other (figs. 14-17, ¶ 60-67, ¶ 76-96; see also figs. 23-26).

	Regarding claim 5, Funatsu further teaches wherein the display panel includes an organic light emitting panel (figs. 1-2, ¶ 43),
	and wherein the controller is configured to: convert a luminance level of the input image into a set luminance level based on the calculated APL (figs. 7-11, see ¶ 108, ¶ 116-130, conversion rate based on, e.g., average brightness; see also ¶ 136-144);
	and output at least one of the luminance pixel data or the color pixel data based on the converted luminance level (figs. 7-11, see ¶ 108, ¶ 116-130, conversion rate based on, e.g., average brightness; see also ¶ 136-144).



	Regarding claim 11, Yata discloses wherein the display panel comprises a liquid crystal panel (¶ 107),
	and wherein the controller is further configured to perform a subpixel rendering operation with respect to the input image of transferring luminance data to an adjacent color pixel or an adjacent luminance pixel (figs. 14-17, ¶ 60-67, ¶ 76-96; see also figs. 23-26).

	Regarding claim 12, Yata discloses wherein the controller is further configured to control the display panel to display a portion of color pixel data in an adjacent luminance pixel and a portion of luminance pixel data in an adjacent color pixel according to the subpixel rendering operation (figs. 14-17, ¶ 60-67, ¶ 76-96; see also figs. 23-26).

	Regarding claim 14, Yata discloses wherein the multiple colors of the luminance pixels and the multiple colors of the color pixels are identical (figs. 1-4, ¶ 46-54).

	Regarding claim 15, Yata discloses wherein the multiple colors of the luminance pixels and color pixels include subpixels of red (R), green (G), and blue (B) colors (figs. 1-4, ¶ 46-54).

	Regarding claim 21, Funatsu further teaches wherein the controller is further configured to change the luminance gain based on color saturation of image data of the input image (figs. 7-11, see ¶ 3-6, ¶ 42, ¶ 49-50, drive ratio between subpixels with different spectra and brightness disclosed; see also ¶ 108, ¶ 116-130, ¶ 136-144, conversion rate based on, e.g., pixel saturation),
	wherein as the color saturation of the input image data increases, the luminance gain increases (figs. 7-11, see ¶ 108, ¶ 116-130, ¶ 136-154, a degree of freedom of the conversion rate is allowed in shaded area of fig. 10 such that conversion rate can be freely set, optimum value determined by priority between resolution, power consumption, and service life to achieve both high brightness and wide color gamut; see also ¶ 132, surrounding conversion rates are set so as to be smoothly connected).


Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yata in view of Funatsu as applied to claim 2 above, and further in view of Sakaigawa (US 2016/0260401).

	Regarding claim 9, Yata discloses wherein the luminance pixels and the color pixels are arranged in a checkerboard pattern (figs. 8-10, ¶ 68-75).
	Yata in view of Funatsu fails to disclose wherein the controller is configured to control the display panel to display the input image comprising a stripe pattern image having a black area without performing a subpixel rendering operation of transferring 
	Sakaigawa teaches wherein the controller is configured to control the display panel to display the input image comprising a stripe pattern image having a black area without performing a subpixel rendering operation of transferring luminance data to an adjacent color pixel or an adjacent luminance pixel with respect to the black area (fig. 12, ¶ 106, output is not necessarily distributed to the other sub-pixels with respect to black pixel column).
	Yata in view of Funatsu and Sakaigawa are both directed to display devices with subpixel processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yata in view of Funatsu with the device of Sakaigawa since such a modification achieves the predictable result of simplifying processing and provides the displaying of a black pixel column or colors other than black when the color indicated by the input signal is a color that can be output with fewer subpixels (Sakaigawa, ¶ 106).

	Regarding claim 10, Yata discloses wherein the luminance pixels and the color pixels are arranged in a checkerboard pattern (figs. 8-10, ¶ 68-75),
	and wherein the controller is further configured to control the display panel to display the input image based on a variable color gamut (figs. 14-17, ¶ 60-67, ¶ 76-96; see also fig. 7).
	Yata in view of Funatsu fails to disclose the input image comprising a stripe pattern image having a black area.

	Yata in view of Funatsu and Sakaigawa are both directed to display devices with subpixel processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yata in view of Funatsu with the device of Sakaigawa since such a modification achieves the predictable result of simplifying processing and provides the displaying of a black pixel column or colors other than black when the color indicated by the input signal is a color that can be output with fewer subpixels (Sakaigawa, ¶ 106).

	Regarding claim 13, this claim is rejected under the same rationale as claim 9.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yata in view of Funatsu as applied to claim 1 above, and further in view of Nakanishi et al. (US 2016/0027404).

	Regarding claim 16, Yata in view of Funatsu fails to explicitly disclose wherein the multiple colors of the luminance pixels and the multiple colors of the color pixels are different.
	Nakanishi teaches wherein the multiple colors of the luminance pixels and the multiple colors of the color pixels are different (abstract, figs. 3-12, see ¶ 95-96, ¶ 103-115).


	Regarding claim 17, Nakanishi further teaches wherein one of the luminance pixels or the color pixels have subpixels of cyan (C), magenta (M), and yellow (Y) colors, and the other of the luminance pixels or the color pixels have subpixels of R, G, B colors (figs. 3-12, see ¶ 95-96, ¶ 103-115).

Response to Arguments
	Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive.  Regarding claim 1, Applicant argues that Funatsu fails to disclose the newly added limitations of claim 1 (Remarks, p. 7).  However, Examiner notes that Funatsu is relied upon to teach “calculating an Average Picture Level (APL) of the luminance pixel data, wherein as the APL of the luminance data increases, a luminance gain decreases”, whereas Yata is relied upon to disclose “output only the luminance pixel data based on color saturation of an area in the input image being less than or equal to a first color saturation threshold; and output both the luminance pixel data and the color pixel data based on the color saturation of the area in the input image being higher than the first color saturation threshold.”

	Further, figs. 13-18 of Yata shows various saturation ranges.  For example, fig. 14 explicitly shows that for saturation S=0, only luminance pixel data is output (see ¶ 81), and thus Yata discloses “output[ing] only the luminance pixel data based on color saturation of an area in the input image being less than or equal to a first color saturation threshold” as is claimed.  Fig. 17 of Yata shows that for S=0.95, luminance and color pixel data are output (see ¶ 84), and thus Yata discloses “output[ing] both the luminance pixel data and the color pixel data based on the color saturation of the area in the input image being higher than the first color saturation threshold” as is claimed.
	The rejection of the claims is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626